Case: 2:20-cv-02043-JLG-EPD Doc #: 58 Filed: 12/01/20 Page: 1 of 1 PAGEID #: 921




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
                                     )
 ONEIDA CONSUMER, LLC, et al.,       )    CASE NO. 2:20-cv-2043
                                     )
            Plaintiffs,              )    JUDGE JAMES L. GRAHAM
                                     )
      v.                             )    MAGISTRATE JUDGE ELIZABETH
                                     )    PRESTON DEAVERS
 ELYSE FOX,                          )
                                     )
            Defendant.               )


                                  JOINT STATUS REPORT
       The Parties hereby notify the Court that on November 30, 2020, the Parties entered into a

written Settlement Agreement resolving all claims in the pending litigation. Pursuant to the

Settlement Agreement, a dismissal entry will be filed within the next 40 days.

                                             Respectfully submitted,

/s/ Robert G. Schuler                        / s / Jesse Jenike-Godshalk
Robert G. Schuler       (0039258)            Jesse Jenike-Godshalk         (0087964)
Trial Attorney                               Trial Attorney
Robert G. Cohen        (0041707)             Thompson Hine LLP
Jeffrey J. Nein        (0089415)             312 Walnut Street, Suite 1400
KEGLER BROWN HILL + RITTER CO.               Cincinnati, Ohio 45202
65 East State Street, Suite 1800             Phone: 513-352-6702
Columbus, Ohio 43215                         Fax: 513-241-4771
PH: (614) 462-5400; Fax: (614) 464-2634      Email: jesse.godshalk@thompsonhine.com
Email: rschuleOkeglerbrown.com
Email: rcohenAkeglerbrown.com                Attorney for Plaintiffs
Email: ineinAkeglerbrown.com


Attorneys for Defendant Elyse Fox
